Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 1-16 are allowed over prior art of record. 
	The following is an examiner's statement of reasons for allowance:
	The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
A driving apparatus comprising: the gate driving circuit turns off the first semiconductor element in also response to that the parameter satisfies a second condition during a time period in which the first semiconductor element is tuned on as recited in claim 1.
Claims 2-16 are also allowed as being directly or indirectly dependent of the allowed independent base claim.
Matsubara et al (USPN 2018/0316344) discloses a driving apparatus (see figure 1) comprising:
a gate driving circuit (200) that turns off a first semiconductor element (11) in response to receiving a signal for turning off the first semiconductor element 
a measuring circuit (211, 212) that measures a parameter according to a voltage applied to the second semiconductor element (12)(see par. 0052) ;
a timing generating circuit (221) that generates a first timing signal if the parameter satisfies a first condition during a time period in which the first semiconductor element is tuned off (see par. 0055); and
a driving condition change circuit (231) that, in response to the first timing signal, further decreases a changing speed of a gate voltage of the first semiconductor element than a reference speed during the time period in which the first semiconductor element is tuned off (see par. 0047). However, Matsubara does not disclose the aforementioned claimed limitations of claim 1.
Truong  (USPN 2011/0096445) discloses a driving apparatus (see figure 7) comprising:
a gate driving circuit (702) that turns off a first semiconductor element (HSFET1) in response to receiving a signal for turning off the first semiconductor element included in the first semiconductor element (HSFET1) and a second semiconductor element (LSFET1) connected in series between a positive side power supply line (VIN) and a negative side power supply line (ground);
a measuring circuit (602) that measures a parameter according to a voltage applied to the second semiconductor element (LSFET1)(see par. 0035). However, Truong does not disclose the aforementioned claimed limitations of claim 1.
Therefore, prior art of record neither anticipates not render obvious of the instant application claimed invention either taken alone or in combination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054.  The examiner can normally be reached on M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANNY NGUYEN/           Primary Examiner, Art Unit 2836